Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20, 24-27 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 1-9, 21-22 have been cancelled because these claims are directed to the same claimed subject matter as in claims 17-20 and 24-29.  Claims 10-16 are directed to a method of manufacturing the structure of claims 1-9 and are substantial duplicate of claim 31. Claim 23 is directed to the process of manufacturing a buckle system and has been cancelled.  Claim 30 does not further limit claim 17 and has been cancelled.  
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with H. Dale Langley, Jr. on 30 March 2021.
The application has been amended in the claims as follows: 
Claims 1-16 (Currently Cancelled)
Claims 21-23 (Currently Cancelled)
Claim 30 (Currently Cancelled)
Claim 17 (Currently Amended): 






A system for use during flag football, comprising:
a socket including a hollow inner surface; 
a post assembly including a post and a plurality of discs extending along a length of the post, the plurality of discs are supported on and extending away from the post, wherein the post assembly is received within the socket, wherein the plurality of discs are lodged against the inner surface of the socket when the post is inserted within the socket;
a belt retainer connected to the outer surface of the socket;
a flag retention frame connected to an end of the post opposite the plurality of discs; and
wherein the post assembly, when received within the inner surface of the socket, create a pull tension required to expel the post assembly from the inner surface of the socket.
Claim 18 (Currently Amended): The system of claim 17, wherein the socket includes a hole to allow air to expel when the plurality of discs are plugged into the inner surface of the socket.
Claim 19 (Currently Amended): The system of claim 17, wherein assembly is tugged and pulled from the inner surface of the socket, a pop sound is produced. 
Claim 20 (Previously Presented): The system of claim 17, further comprising: a flag connected to the flag retention frame and the post.
each of the plurality of discs are disc , and the post centrally connected to each disc. 
Claim 25 (Currently Amended): The system of claim 24, wherein the width of each of the plurality of discs sufficient needed between the plurality of discs and the inner surface of the socket 
Claim 26 (Currently Amended): The system of claim 17, wherein each of the plurality of discs sufficient plurality of discs and the inner surface of the socket  
Claim 27 (Currently Amended): The system of 26, wherein the post connects centrally to each of the plurality of arms and each of the plurality of arms has a width to create between the plurality of discs and the inner surface of the socket. 
Claim 28 (Currently Amended): The system of claims 27 wherein each of the plurality of discs formed of a pliable material between the plurality of discs and the inner surface of the socket.
Claim 29 (Currently Amended): The system of claim 17, wherein the socket is formed of a first material and the plurality of discs are formed of a second material.
Claim 31 (Currently Amended): A method of manufacture of the system of claim 17, comprising: 

molding the post and the plurality of arms.
NOTE:  The above changes have been made to overcome informalities, in order to put this application in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MITRA ARYANPOUR/
Primary Examiner, Art Unit 3711 



/ma/
30 March 2021